Citation Nr: 1412600	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  05-40 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran served on active duty from February 1976 to February 1979 with subsequent service in the Army National Guard with periods of active duty for training. 

This matter is before the Board of Veteran's Appeals (Board) on appeal of an April 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In that rating decision the RO in pertinent part denied service connection for depression.  

In May 2008 the Board remanded the case for further development.  The Veteran testified before the undersigned Veterans Law Judge in August 2008.  A transcript of that hearing has been associated with the Veteran's file.  

In September 2013 the Board remanded the case for further development.


FINDING OF FACT

A psychiatric disorder is unrelated to an injury, disease, or event during a period of active service and a psychiatric disorder was not caused by or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.310, (2013). 





The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 

VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The RO provided pre- and post- adjudication VCAA notice by letters in September 2004, in February 2007, and in May 2011.  As for the content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374   (2002) (identifying the document that satisfies VCAA notice).


See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (to the extent of pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim). 

To the extent that the VCAA notice came after the initial adjudication, the procedural defect was cured as after the RO provided content-complying VCAA notice, the claims were readjudicated as evidenced by the supplemental statement of the case in May 2013.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, private medical records, and records of the Social Security Administration. 

The Veteran was afforded VA examinations in December 2008 and in November 2011.  As the examination reports are based on a review of the Veteran's history and described the current findings in sufficient detail so that the Board's review is a fully informed one, the examinations are adequate to decide the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

In September 2013, the Board remanded the claim to afford the Veteran a VA examination.  The Veteran was scheduled for VA examination in October 2013, but he failed without good cause to report for the examination.  




When a claimant fails without good cause to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(a), (b).   

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

A Veteran is entitled to VA disability compensation, that is, service connection, for a disability resulting from personal injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1131. 

Generally, to establish entitlement to VA disability compensation, that is, service connection, a Veteran must show: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  





Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be granted if a disability is proximately due to or the result of a service-connected disability or if aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).
Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection. 38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Competency is distinguished from the credibility and weight of admissible evidence, which are factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  If the evidence is not credible, the evidence has no probative value. 
Washington v. Nicholson, 19 Vet. App. 362, 369 (2005). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 



Evidence

In January 1976 on entrance examination, history included hospitalization for alcohol use. Otherwise, the service treatment records contain no psychiatric complaint or diagnosis.

In February 1981 records of the National Guard show that the Veteran denied problems with sleeping, depression, excessive worry, or nervous trouble.  On examination the psychiatric evaluation was normal.

VA records show that the Veteran was seen in April 1992 for a "drinking problem" that began when the Veteran was 15 years old.

VA records in May 1993 show that the Veteran stated that he was depressed with reduced self-esteem, and feeling tired most of the time.  The diagnoses were dysthymia and substance dependence.  

In September and October 1993, the Veteran voluntarily entered a VA alcohol treatment program.  The final diagnosis was alcohol dependence.  In December 1993, the diagnoses were alcohol dependency and dysthymia.  

In December 2008 on VA examination, the diagnosis was major depressive disorder.  In November 2011 on VA examination history included a diagnosis of a mental disorder.  The VA examiner found no evidence of a psychiatric disorder.  

VA records through 2013 show treatment for various conditions and include assessments and problem lists containing a large number of significant physical conditions including diabetes mellitus, hypertension, gastroesophageal reflux disease, low back pain, B12 and D deficiencies, hypogonadism, rotator cuff tear, psoriasis, arthritis, cataract, hemorrhoids, and a cervical spine pathology.  The list included depressive disorder. 


Analysis

On the basis of the service treatment records alone, in the absence of any evidence of a complaint, finding, history, treatment, or diagnosis of a psychiatric disorder, a psychiatric disorder was not affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. § 1131 as implemented by 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not warranted.  

After service on VA examination in December 2008, the VA examiner, a psychologist, who is qualified through education, training, or experience to offer a medical diagnosis or opinion, diagnosed major depressive disorder. 

Major depressive disorder is not a chronic disease under 38 C.F.R. § 3.309, and the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) and presumptive service connection as a chronic disease under 38 C.F.R. § 1137 do not apply.  See Walker v. Shinseki, 708 F.3d (Fed. Cir. 2013) (The continuity of symptomatology avenue to service connection under regulation creating presumption of service connection for chronic diseases manifesting during service and then again at any later date is available only for chronic diseases enumerated in the only regulation listing named chronic diseases.  38 C.F.R. §§ 3.303(b), 3.309(a)).

As for service connection based on the initial diagnosis after service under 38 C.F.R. § 3.303(d), the Veteran is competent to describe psychiatric symptoms. 38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).


Also the Veteran as a lay person is competent to identify a simple medical condition, or describe a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377   (Fed. Cir. 2007).  The Veteran as a lay person is also competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Under 38 C.F.R. § 4.125, the diagnosis of psychiatric disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), which requires medical evidence diagnosing the condition.  And major depressive disorder is not a type of condition under case law that has been found to be capable of lay observation.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (it is generally the province of medical professionals to diagnose or label a mental condition). 

As major depressive disorder is not capable of lay observation under 38 C.F.R. § 4.125 or by case law, major depressive disorder is not a simple medical condition. 

And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to diagnose major depressive disorder.  

Where, as here, there is a question of the diagnosis of major depressive disorder, which is not capable of lay observation under 38 C.F.R. § 4.125 or by case law, to the extent the Veteran's lay statements are offered as proof of the presence of major depressive disorder in service, the Veteran's lay statements are not competent evidence, and the Veteran's lay statements are not admissible as evidence, that is, the Veteran's lay statements are not to be considered as competent evidence that major depressive disorder was present in service and the lay evidence cannot be considered as evidence favorable to the claim.





As for the question of whether that major depressive disorder is related to service or to a service-connected disability, the question is one of a causal relationship, that is, requires an opinion or an inference based on facts, rather than a statement of fact. 

As previously explained, major depressive disorder is not capable of lay observation, that is, a simple medical condition under 38 C.F.R. § 4.125 or by case law and any inference based on what is not personally observable cannot be competent lay evidence. And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the causal relationship or nexus between major depressive disorder or a service-connected disability.  For these reasons, the Veteran's lay opinion is not competent evidence. 

Since the Veteran's lay opinion is not competent evidence, the lay opinion is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to claim as to the onset of major depressive disorder in service or that major depressive is otherwise related to service or to service-connected disability..

As for the medical evidence, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, and whether the expert applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  Nieves Rodriguez  v. Peake, 22 Vet. App. 295, 302-04 (2008).

The VA psychologist in December 2008 stated that the Veteran's major depressive disorder was associated with certain physical conditions that were not service-connected, as well as to unemployment and estrangement.  




The reasonable inference from the opinion is that major depressive disorder was unrelated to service or to a service-connected disability, the opinion is persuasive evidence against the claim.  

The VA psychologist in November 2011 concluded that there was no current psychiatric disorder present.  There is no other pertinent medical evidence. 

The Board finds that the medical evidence is persuasive evidence, which opposes rather than supports the claim.  Based on the foregoing, there is no competent medical evidence that the Veteran has been diagnosed with a psychiatric disorder that has been associated with service or to a service-connected disability. 

As the preponderance of the evidence is against the claim of service connection, there is no doubt to be resolved, and service connection is not warranted.


ORDER

Service connection for a psychiatric disorder is denied.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


